Citation Nr: 1826374	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-28 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective February 26, 2010.

Within a year of the July 2010 rating decision, additional evidence was added to the Veteran's file, including a February 2011 VA fee-based examination.  As such, the appeal is characterized as an initial rating claim.  See 38 C.F.R. § 3.156(b) (2017).

In March 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Relevant VA medical records were added to the file following the certification of the case to the Board.  A waiver of AOJ review has not been submitted, but the appeal is being remanded for development.  38 C.F.R. §§ 19.37(b); 20.1304 (c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA fee-based examination in June 2014.  At the hearing before the undersigned, he asserted that his PTSD had worsened in severity since the last examination.  Given the Veteran's contentions, he should be scheduled for a VA examination to ascertain the current severity and occupational impact of his PTSD.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the severity, frequency, and duration of his PTSD symptoms.  Provide him a reasonable period of time to submit this evidence.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and occupational impact of his PTSD.  The examiner must review the claims file, and the examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




